Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Dernier (Reg. # 40,989) on 2/9/2022.

The application has been amended as follows: 

1.  (Currently Amended) A manufacturing line system, comprising:
a server computer;
a first computer in communications with the server computer over a management network;
a switching hub that supports at least one virtual local area network for interconnecting the first computer with a manufacturing line network; and
	a second computer and communicating with the first computer via the manufacturing line network, wherein:
the first computer operates to control the at least one robot-based manufacturing apparatus of the second computer by: (i) accessing a memory configured to store a template that associates data for the second computer, including a plurality of role categories for the at least one robot-based manufacturing apparatus, a plurality of elements of role information each belonging to at least one of the plurality of role categories, and network addresses; and (ii) 
the second computer operates to: (i) receive the at least one element of role information and a MAC (Media Access Control) address from the at least one robot-based manufacturing apparatus in response to user input of the element of role information; (ii) send the at least one element of role information to the first computer; and (iii) receive the network address assigned to the robot-based manufacturing apparatus based on the element of role information sent from the first computer, 
the plurality of role categories include at least one of: (i) data writing actions; (ii) assembly actions; (iii) inspection actions; and (iv) packaging actions, and
the second computer updates an old network address associated with the MAC address to the received network address and instructs the robot-based manufacturing apparatus to update its network address to the received network address.
	2.  (Original)  The manufacturing line system of claim 1, wherein each of the plurality of elements of role information are associated with a respective one of the network addresses, and each one of the network addresses includes a host address and at least one virtual local area network address.

3.  (Original)  The manufacturing line system of claim 1, wherein the template of the memory is specific to a type of manufacturing line for the manufacturing line system.

4.  (Original)  The manufacturing line system of claim 3, wherein the first computer sends information as to the type of a manufacturing line to the server computer, and in return the server computer sends the template associated with the type of a manufacturing line to the first computer to be employed in organizing the memory.



6.  (Original)  The manufacturing line system of claim 1, wherein: 
a first manufacturing line comprises the first computer, the switching hub, at least one virtual local area network, manufacturing line network, the second computer, and the at least one robot-based manufacturing apparatus, and
the manufacturing line system includes a plurality of manufacturing lines, each comprising a further first computer, a further switching hub, a further at least one virtual local area network, a further manufacturing line network, a further second computer, and a further at least one robot-based manufacturing apparatus.

	7.  (Cancelled) 

Allowable Subject Matter
Claims 1-6 respectively are allowed and renumbered as claim 1-6 respectively.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior arts of record singly or in combination does not teach the totality of the independent claims when read in light of the specification.  In particular the prior arts of record does not teach “a server computer; a first computer in communications with the server computer over a management network; a switching hub that supports at least one virtual local area network for interconnecting the first computer with a manufacturing line network; and a second computer, controlling at least one robot-based manufacturing apparatus and communicating with the first computer via the manufacturing line network, wherein: the first computer operates to control the at least one robot-based manufacturing apparatus of the second computer by: (i) accessing a memory configured to store a template that associates data for the second computer, including a plurality of role categories for the at least one robot-based manufacturing apparatus, a plurality of elements of role 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809. The examiner can normally be reached M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453